Case: 1:19-cv-07190 Document #: 128 Filed: 06/21/21 Page 1 of 1 PageID #:5731

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Craigville Telephone Co., et al.
                                        Plaintiff,
v.                                                         Case No.: 1:19−cv−07190
                                                           Honorable John Z. Lee
T−Mobile USA, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 21, 2021:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: The Court acknowledges
the District Judge's referral of this case for general discovery supervision [127]. The Court
is wading through Plaintiffs' self−styled Joint Status Report to Resolve Discovery
Disputes [125] and it will issue an appropriate order or orders including, if necessary, an
order setting an in−person or telephonic hearing, after it has digested that 36−page filing.
Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
